Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 21-26 are withdrawn from further consideration. 
Newly submitted claims 21-26 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 21-26 directed to a combination of garment hanger and foldable travel bag similar to the non-elected Group II.
Applicant made the election of Group I, directed to a hanger mechanism, and further elected the embodiment Q, figs. 107, with traverse, in the response dated 05/27/2022 is acknowledged.   Applicant asserts that the claims of Group I and II are not independent or distinct from each other.  
Applicant asserts that the embodiment identified by the Examiner by the figures are improper as distinct embodiments.   Applicant is noted that the MPEP permits the examiner to identify the various embodiments by the disclosed figures as stated in the Brief Description of the Drawings the disclosed embodiments are numerous.

¶ 8.01    Election of Species; Species Claim(s) Present
This application contains claims directed to the following patentably distinct species [1]. The species are independent or distinct because [2]:
…..
Examiner Note:
1. In bracket 1, identify the species and/or grouping(s) of patentably indistinct species from which an election is to be made. The species may be identified as the species of figures 1, 2, and 3, for example, or the species of examples I, II, and III, respectively. (emphasis added)

With respect to the burden of search applicant is noted that the examiner is required to search all claimed limitations including broad claims readable on non-elected embodiment, e.g., fig. 1 is not readable on claim 2 but still readable on broad claim 1.   With numerous disclosed embodiments and broad claim set forth, the search is burdensome since the garment hanger, by itself without the garment bag, is classified in numerous classes including e05b69/006, 223, a45c25/0692,0685, and 0678.  Also noted that the disclosure of patentably distinct species would also render the examiner confusing tedious and time consuming as how the claim readable on the elected species as set forth below. 
Nevertheless, if the claim to a garment hanger is found allowable at the end of prosecution, applicant can insert claims with the combination with a bag given the claimed combination include all limitations of the allowable garment hanger.  

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter. The claim recites a garment hanger member comprising two ends, two side surfaces, a top surface, a bottom surface and a member portion being the hanger slider 2 (redefined in claim 2), a securing means being support arm slider rail 4 (redefined in claim 2).   
Note that claim 1 defines the garment hanger member is a separate structure from the securing means.  However, claim 3 defines garment hanger member is attached to a substantially rigid or semi-rigid structure integrated with the panel proximal to the first end of the travel bag.  The elected embodiment shows that the securing means being the slider rail 4, not the garment hanger member being attached to the rigid or semi-rigid structure.  In claim 5, the claim recites the top surface of the garment hanger member is attached to a substantially rigid or semi-rigid structure integrated with the panel proximal to the first end of the travel bag.  It is unclear where is this top surface of the garment hanger member is.  It seems the only top surface is at 12 of sliding rail 4, but the claimed recites the securing means as a separate structure from the hanger member.  
Similar issues with claimed structures in claims 7-9, and 11. 
It is unclear whether some of the claims readable on the elected embodiment (claim 5).
Regarding claim 13, it is unclear where is the second bag hanging means at the second end of the travel bag, the elected embodiment shows hooks 20 and 6, but they are on the same end, and claim 1 defines the first hanging element on the first end. 
Applicant is required to identify what structures in the drawings of the elected embodiment encompass the garment hanger members, the side surface, the top surface, the bottom surface in claims 1, 5, and 7, see MPEP, 704.11.  Applicant is reminded that the reply to the Requirement for Restriction/Election dated 01/27/2022 require identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any subsequently added.

Claims 1, 3-7, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by London et al. (4252220).  London teaches a garment hanger mechanism for a travel bag.  The mechanism comprising: a garment hanger member in fig. 2 comprising two ends, two side surfaces, a top surface, a bottom surface and a member portion with one or more recesses along its length at H for receiving clothes hangers, said garment hanger member being attachable to a panel proximal to the first end of the travel bag; a securing means at 64 configured to engage and disengage with the member portion, and create an impediment over one or more recesses of the member portion when engaged; and a mechanism hanging means 15+25+21 operatively associated with the garment hanger member to hang the garment hanger member in a closet.  
Note that the garment hanger being foldable or being attachable to a panel is an intended use.   
Regarding claim 3, note the panel 20 being rigid and both ends of the garment hanger member are attached.
Regarding claim 4, regarding the pack and unpacked positions.  Note that the two positions does not impart any structure over the hanging means since the hanging means has numerous positions including positions where it is wrap around the adjacent handle 11 making it a packed position.
Regarding claim 5, and 11, note the top surface of the garment hanger member is attached to a substantially rigid or semi-rigid structure 20 integrated with the panel proximal to the first end of the travel bag which meet the limitation of proximal to the first end of the travel bag.
Claims 3-5, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over London in view of Seidenburg (1340565).   In the alternative, London teaches a rigid structure at the top at 20.   Sweidenburg teaches that it is known in the art to provide a rigid support panel at both the top (where 43 is attached) and the end at 37.  It would have been obvious to one of ordinary skill in the art to provide a support panel at the end to provide added rigidity.
Claims 2, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over London in view of Chen (5531335).  London does not teach the securing means being a support arm slider rail and the member portion is a hanger slider.    Chen teaches that it is known in the art to provide a garment hanger mechanism with a securing means being support arm slider rail at 10 (the railings at 14), and the member portion is a hanger slider at 20.  It would have been obvious to one of ordinary skill in the art to provide a garment hanger with a support arm slider rail and the member portion being a hanger slider as taught by Chen to provide an alternative hanger supporter assembly.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over London in view of Santa-Maria (6076666) or Santa Maria or Hargis (2185688), each teaches that it is known in the art to provide second bag hanging means at the second end.  It would have been obvious to one of ordinary skill in the art to provide second bag hanging means at the second end to provide added stability.
Claims 1, 7, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mead et al. (4811853).  Mead teaches a garment hanger mechanism with a garment hanger member with a member portion with recesses at 26, a securing means at 36, and two hanging means being the hooks at 18.  The use with a foldable travel bag is an intended use.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (5531335) or Richter (2072685) in view of London.  As best understood in view of the 112 issues above, Chen teaches a garment hanger mechanism with a garment hanger member with two end two side surfaces, a top surface, a bottom surface and a member portion with one or more recesses along its length for receiving clothes hangers, a securing means being support arm slider rail at 10 (the railings at 14), and the member portion is a hanger slider at 20. 
Richter teaches garment hanger mechanism with a garment hanger member with two end two side surfaces, a top surface, a bottom surface and a member portion with one or more recesses along its length (at about 25) for receiving clothes hangers, securing means being the rail at 21 and portion28/23 for engage and disengage with the member portion 25. 
	Regarding the mechanism hanging means, London teaches that it is known in the art to provide a hanging means.  It would have been obvious to one of ordinary skill in the art to provide a hanging means as taught by London to enable one to hang the bag for convenience. 
	Regarding claim 3, London also teaches the rigid structure at 15 or 20.  It would have been obvious to one of ordinary skill in the art to provide a rigid structure to provide a stable structure for mounting of the hanging means.

Claims 1, 4-7, and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sauer et al. (7886918).  Sauer teaches a garment hanger mechanism in fig. 3 with a garment hanger member and recesses along its length, a securing means being the hinged mechanism similar of applicant enable 16 to lie against portion 2, a mechanism hanging means at 3 and rigid structures at 1





Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733